COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-10-00305-CR


LAMONTE K. BROWN                                                    APPELLANT

                                        V.

THE STATE OF TEXAS                                                        STATE


                                     ----------

          FROM THE 396TH DISTRICT COURT OF TARRANT COUNTY

                                     ----------

                        MEMORANDUM OPINION1
                                     ----------

      Appellant Lamonte K. Brown appeals from his adjudication of guilt for

delivery of more than four but less than two hundred grams of a controlled

substance. We will affirm.

      Brown pleaded guilty to delivery of a controlled substance in 2001, and the

trial court placed him on deferred adjudication community supervision. In July

2010, the State filed its third petition to proceed to adjudication, alleging that
      1
       See Tex. R. App. P. 47.4.
Brown had violated the terms and conditions of his community supervision by

(1) failing to pay fees, (2) failing to complete community service hours, and

(3) failing to attend substance abuse counseling. At a hearing on the State’s

petition, the State waived the fees allegation, and Brown pleaded true to the

allegations that he had failed to complete community service hours and had

failed to attend substance abuse counseling. The trial court adjudicated Brown

guilty and sentenced him to five years’ confinement.

      In his only point, Brown argues that the trial court abused its discretion by

adjudicating his guilt ―in light of overwhelming evidence that [he] had a viable

explanation as to why he failed to complete his community service hours and

failed to complete required substance abuse counseling‖—he had two serious

back injuries and two jobs, and he missed counseling meetings because they

conflicted with his employment.

      We review an order revoking community supervision under an abuse of

discretion standard. Rickels v. State, 202 S.W.3d 759, 763 (Tex. Crim. App.

2006); Cardona v. State, 665 S.W.2d 492, 493 (Tex. Crim. App. 1984). In a

revocation proceeding, the State must prove by a preponderance of the evidence

that the defendant violated the terms and conditions of community supervision.

Cobb v. State, 851 S.W.2d 871, 873 (Tex. Crim. App. 1993). The trial court is

the sole judge of the credibility of the witnesses and the weight to be given their

testimony, and we review the evidence in the light most favorable to the trial

court=s ruling. Cardona, 665 S.W.2d at 493; Garrett v. State, 619 S.W.2d 172,



                                        2
174 (Tex. Crim. App. [Panel Op.] 1981).       A plea of true, standing alone, is

sufficient to support the revocation of community supervision. Cole v. State, 578
S.W.2d 127, 128 (Tex. Crim. App. [Panel Op.] 1979).

      Brown pleaded true to two of the State’s allegations, and he admitted at

the hearing on the State’s petition that he had only completed thirty-three out of

the 320 hours of community supervision that he had been ordered to participate

in and to complete. Therefore, we hold that the trial court did not abuse its

discretion by adjudicating Brown guilty of the underlying offense. See Moses v.

State, 590 S.W.2d 469, 470 (Tex. Crim. App. [Panel Op.] 1979); Cole, 578
S.W.2d at 128; Ramos v. State, No. 02-08-00363-CR, 2009 WL 1035120, at *1–

2 (Tex. App.—Fort Worth Apr. 16, 2009, pet. struck) (mem. op., not designated

for publication) (holding that appellant’s plea of true to probation violation

allegation was sufficient to support revocation notwithstanding his explanation for

the violation—a lack of transportation).    We overrule Brown’s sole point and

affirm the trial court’s judgment.




                                                   BILL MEIER
                                                   JUSTICE

PANEL: LIVINGSTON, C.J.; MEIER and GABRIEL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: May 26, 2011



                                        3